NEWMAN, Circuit Judge.
This appeal presents a novel issue arising in the context of interpreting a court-approved stipulation of settlement between private and governmental parties that is equivalent to a consent decree: do terms of the stipulation that recite provisions of state statutes in force at the time of the stipulation bind the governmental defendants to continue those provisions into the future notwithstanding later changes by a state legislature? This issue arises on an appeal by various New York State officials (collectively “the State”) from two orders of the United States District Court for the Southern District of New York (Denny Chin, District Judge) entered in the course of protracted litigation concerning New York’s Sex Offender Registration Act (“SORA” or the “Act”). The Plaintiffs are a group of convicted sex offenders required to register pursuant to the SORA. The District Court’s orders, entered April 27, 2006, and July 18, 2006 (explained in detail below), have the effect of preventing the State from applying to the Plaintiffs recent statutory changes that (a) extended the time that many of the Plaintiffs are subject to the Act’s registration requirements, and (b) broadened for some of the Plaintiffs the extent of the community notification required by the Act. We conclude that the stipulation was negotiated to avoid litigation over the procedures by which the Plaintiffs’ risk levels would be redetermined, that the Plaintiffs are entitled to the benefit of those bargained-for procedures, that the Plaintiffs did not bargain to have the stipulation assure them the continued scope of state statutes existing at the time of the stipulation, and that the stipulation cannot be interpreted to preclude the application of subsequent legislative changes on matters distinct from the subject matter of the litigation. We therefore vacate the challenged orders.
Background
The Sex Offender Registration Act. New York enacted the SORA, New York’s version of a so-called “Megan’s Law,” in July 1995. See 1995 N.Y. Laws 2870 (codified at N.Y. Correct. Law §§ 168 to 168-w (McKinney 2003)). The SORA aims both to protect members of the public, especially vulnerable populations, from sex offenders by notifying them of the presence of sex offenders in their communities and to enhance law enforcement authorities’ ability to investigate and prosecute sex offenses. See id. at 2870, § 1. To achieve these goals, the Act requires all convicted sex offenders (“the registrants”) to register with law enforcement authorities and provides for the disclosure of information about the registrants to local law enforce*71ment authorities, entities with vulnerable populations, and the public at large in enumerated circumstances.
All registrants remain in the SORA database for at least ten years, see N.Y. Correct. Law § 168-h(l), and the public may find out whether any particular individual is in the database, see id. § 168-p(l). Beyond these basic provisions, the Act varies the duration of registration and the extent of public notification depending on which of three risk categories is applicable. State officials place registrants in a risk category based on the perceived risk that a sex offender will commit another offense, see id. § 168 — Z (6). Under the original version of the Act, low-risk, or “level one” offenders, were obliged to remain registered for ten years, see id. § 168 — h(l), and public notification was limited to responding to an inquiry concerning a particular individual (i.e., the database itself could not be searched, and information about level one offenders could not be disseminated to a member of the public without a specific inquiry). Moderate-risk, or “level two” offenders, also registered for ten years, see id., and local law enforcement agencies, without awaiting inquiry from the public, could disseminate certain information about level two offenders to entities with vulnerable populations, see id. § 168-1 (6)(b). High-risk, or “level three” offenders, were subject to a lifetime registration requirement, see id. § 168-h(2), and certain information about them was contained in a publicly accessible sub-directory of the database, in addition to being disseminated by law enforcement authorities to vulnerable entities, see id. §§ 168-1 (6)(c), 168-q. Level three offenders received the right to petition for relief from the registration and notification requirements after thirteen years. See id. § 168-o(l). The Act specified procedures for the determination of a sex offender’s risk level.
Since its enactment, the SORA has undergone several amendments relevant to this litigation. In 1999, following the District Court’s ruling that the Act’s original procedures for determining risk levels violated sex offenders’ procedural due process rights, see Doe v. Pataki (“Doe-SORA III”), 3 F.Supp.2d 456, 473 (S.D.NY.1998), the New York legislature amended the SORA to incorporate the procedural due process protections required by Doe-SORA III, see 1999 N.Y. Laws 3061 (codified at scattered sections of N.Y. Correct. Law § 168 et seq.). The 1999 amendment applied prospectively to all risk determination hearings conducted after its effective date but did not provide for redetermination of risk levels previously assigned.
Next, in 2002, the SORA was again amended to create the classifications of “sexual predator,” “sexually violent offender,” and “predicate sex offender.” See 2002 N.Y. Laws 66 (codified at scattered sections of N.Y. Correct. Law § 168 et seq.). After March 11, 2002 — the effective date of the 2002 amendment — a sex offender’s classification as a “sexual predator,” “sexually violent offender,” or “predicate sex offender” required lifetime registration, regardless of risk level. See N.Y. Correct. Law § 168-h(2). A ten-year registration period applied to all other sex offenders whose risk levels were determined after March 11, 2002. See id. § 168-h(l). Sex offenders already classified as level one or level two risks as of March 11, 2002, retained the ten-year registration requirement. See id. Similarly, sex offenders already classified as level three risks continued under an obligation to register for life. See id. § 168-h(2). The 2002 amendment specified that the amended procedures for calculating the duration of an offender’s registration requirement did not apply to the group of sex offenders whom the legislature consid*72ered to be members of the plaintiff class in the pending litigation.1 See 2002 N.Y. Laws 66, 78.
In January 2006, as the ten-year registration period for many level one and level two registrants was approaching an end, the legislature amended the SORA to increase the length of the registration requirement “to enhance public safety and provide better tracking and monitoring of sex offenders.” 2006 N.Y. Laws 1, § 1. The January 2006 amendment, which prompted the pending round of litigation, increased the registration requirement for level one offenders from ten to twenty years and required level two offenders to register for life, effective as of January 18, 2006. See id. § 3 (to be codified at N.Y. Correct. Law § 168 — h). The January 2006 amendment gave level two offenders who are not designated as “sexual predators,” “sexually violent offenders,” or “predicate sex offenders” the right to petition for relief after thirty years. See id. at 2, § 5 (to be codified at N.Y. Correct. Law § 168-o).
The most recent amendment, effective June 23, 2006, changed the scope of community notification about level one and level two offenders. See 2006 N.Y. Laws 459. Under the June 2006 amendment, law enforcement agencies may disseminate information about level one offenders to entities with vulnerable populations, as previously authorized for level two offenders. See id. § 1(a) (to be codified at N.Y. Correct. Law. § 168 — Z (6)(a)). In addition, information about level two offenders will now be maintained in the publicly accessible subdirectory that previously contained information only about level three offenders. See id. § 1(b) (to be codified at N.Y. Correct. Law. § 168 — i (6)(b)).
To summarize, the SORA, as it currently exists, provides the following. Level one offenders, other than those who have been classified as “sexual predators,” “sexually violent offenders,” or “predicate sex offenders,” must register for twenty years, and information about all level one offenders can be distributed to entities with vulnerable populations but is not maintained in the publicly accessible subdirectory. Level two and level three offenders and all offenders who have been classified as “sexual predators,” “sexually violent offenders,” or “predicate sex offenders,” regardless of risk level, must register for life, though level two offenders who have not received such classifications may petition for relief after thirty years. Level two and three offenders are identified in a publicly accessible subdirectory.
The pending litigation. In March 1996, the Plaintiffs — convicted sex offenders who were incarcerated, on parole, or on probation when the original SORA took effect on January 21, 1996 — filed a class action in the District Court, alleging that the Act violated the Ex Post Facto Clause of the Constitution and deprived the Plaintiffs of their due process and equal protection rights. On cross-motions for summary judgment, the District Judge concluded that the SORA’s community notification provisions violated the Ex Post Facto Clause and enjoined enforcement of these provisions against the Plaintiffs. See Doe v. Pataki (“Doe-SORA I”), 940 F.Supp. 603, 631 (S.D.N.Y.1996). On appeal, this Court reversed the District Judge’s ruling that the community notification procedures violated the Ex Post Facto Clause and *73remanded the case for consideration of the Plaintiffs’ other claims. Doe v. Pataki (“Doe-SORA II”), 120 F.3d 1263, 1285 (2d Cir.1997).2
On remand, the Plaintiffs again moved to enjoin enforcement of the SORA, this time on procedural due process grounds. The District Judge concluded that the registration and community notification provisions of the SORA implicated protected liberty interests, see Doe-SORA III, 3 F.Supp.2d at 467-68, and that the procedures by which risk levels were assigned did not provide adequate due process for protecting these interests, see id. at 468-72. The District Judge entered an injunction requiring that an offender (1) be given a court hearing; (2) receive advance notice of the hearing, its purpose, and the recommended risk level classification; (3) be given the right to retain counsel or the right to have counsel appointed if he cannot afford to retain counsel himself; (4) be given pre-hearing discovery of the evidence on which the risk level recommendation is based; and (5) be given the right to appeal. See id. at 471-72. Moreover, the Judge concluded, the State must bear the burden of proof and must prove the facts supporting the risk level recommendation by clear and convincing evidence. See id. at 472. The District Judge enjoined the State from classifying the Plaintiffs at a risk level other than level one until it reclassified them in accordance with the procedures required by the ruling. See id. at 479.
After the District Judge’s procedural due process ruling in Doe-SORA III, the parties began settlement discussions. On November 22, 2000, having received no report of a final settlement, the District Judge issued an order dismissing the case without prejudice to reinstatement within sixty days if the parties were unable to reach a final settlement agreement. The parties neither reached agreement within sixty days nor requested an extension of time. Nonetheless, as was represented at the first of two oral arguments, the parties continued to operate as if the injunction was in effect notwithstanding the termination of the case. The parties completed settlement negotiations in June 2004, at which time they jointly moved for reinstatement of the case and approval of a Stipulation of Settlement (“the Stipulation”).3 The District Judge reinstated the action and “so ordered” the Stipulation on June 4, 2004.
The Stipulation, the stated purpose of which was to “settl[e] the disputes between [the parties] and avoid[] further litigation,” specified detailed procedures for conducting redetermination hearings for level two and level three Plaintiffs and for notifying them of their right to such hearings. Of particular importance to the pending appeal is paragraph fifteen of the Stipulation, set out in full in the margin,4 *74which provides, among other things, that a Plaintiff whose risk level is determined to be at level 2 “will be considered to be a level two offender as of March 11, 2002” and that, “therefore, the duration of the registration requirement will be 10 years from the date of his or her original registration.” Attached to the Stipulation were a general notice of settlement to be sent to the Plaintiffs5 and specific notices to be sent to level two and level three Plaintiffs, which explained level two and level three Plaintiffs’ right to redetermination hearings, the procedures by which redetermi-nation hearings would take place, and the duration-of-registration and scope-of-notification requirements for those classified under level one, two, or three.
Following the January 2006 amendment increasing the duration of the registration requirement for level one and level two offenders, the Plaintiffs filed a motion in the District Court for an order enforcing the Stipulation and enjoining the State from requiring level one or level two Plaintiffs to register beyond ten years. The Plaintiffs contended that paragraph fifteen of the Stipulation and the attached notices bound the State to a ten-year registration requirement for level one and level two Plaintiffs and that the application of the 2006 amendment to these Plaintiffs therefore breached the Stipulation. See Doe v. Pataki (“Doe-SORA IV”), 427 F.Supp.2d 398, 404 (S.D.N.Y.2006). In response, the State argued that the District Court lacked jurisdiction to enforce the Stipulation, id., and that, in any event, the Stipulation could not be construed to impose a ten-year limit on registration because it was concerned with the procedures for assessing risk levels, not the substantive consequences of such assessments, id. at 406. The District Judge, after first rejecting the State’s jurisdictional argument,6 see id. at 405-06, concluded that the parties had bargained for a ten-year registration period and that application of the January 2006 legislative amendment to level one and level two Plaintiffs therefore breached the parties’ agreement, id. at 408-09. The District Judge enjoined enforcement of the January 2006 amendment to level one and level two offenders covered by the Stipulation, see id. at 418, but stayed his order pending appeal. The State filed a timely notice of appeal.
After the June 2006 amendment took effect, expanding the scope of community notification, the Plaintiffs sought clarification of the District Court’s stay of the order in Doe-SORA IV granting injunctive relief. In particular, the Plaintiffs sought to confirm that the stay, which had allowed the State, pending appeal, to apply to the Plaintiffs the January 2006 amendment, extending the duration of registration, did not allow the State to apply to the Plaintiffs the June 2006 amendment, extending the scope of community notification. In an *75order entered July 18, 2006, the District Judge granted the Plaintiffs’ motion, thereby enjoining the State from applying the June 2006 amendment and any amendments to level one and level two Plaintiffs. See Doe v. Pataki (“DoeSORA V”), 439 F.Supp.2d 324, 325 (S.D.N.Y.2006) (noting that the stay of the April 27, 2006, injunction was granted only because “there was a risk that class members who were permitted to come off the registry would be difficult to locate for in the event of a reversal”). The District Judge subsequently denied the State’s motion for clarification of the July 2006 injunction and later denied the State’s motion for a stay of that injunction. In denying the State’s stay motion, the District Judge reasoned that the by referring to the attached notices specifying “the community notification applicable to each risk level,” bound the State to the community provisions in effect in 2004 when the Stipulation was approved. He concluded, “The New [June 2006] [ajmendment ... would increase the extent of public for both level 1 and level 2 class members beyond what the parties for&emdash;and the Court ‘so ordered’&emdash;in the Stipulation.” The State timely appealed the July 2006 injunction. This Court granted the State’s motion to consolidate the two appeals (from the injunctions in Doe-SORA IV and Doe-SORA V) and its motion for a stay, leaving in effect the District Judge’s stay. After hearing an initial argument, we granted the request to hear oral in No. 06-3709-cv, the appeal from the injunction in Doe-Sora V, concerning the scope of community notification.
As a, result of the District Court’s rulings and its stay, the current is that, pending appeal, the January 2006 legislative amendment, extending the duration-of-registration requirements, is effective against the Plaintiffs, but the State is enjoined from enforcing against the Plaintiffs the June 2006 legislative amendment, expanding the seope-of-notification requirements.
Plaintiffs’ waivers of redetermination hearings. As explained above, the Stipulation provides that level two and level three Plaintiffs are entitled to have their risk levels redetermined pursuant to the procedures ordered by the District Court. The Stipulation also provides for notice to the level two and level three Plaintiffs, informing them of their option to contest the original risk level at a redetermination hearing or to accept the original risk level. The notice included a form for exercising the option and also informed the affected Plaintiffs that failure to return the form would be deemed a waiver of the right to a redetermination hearing. After the January 2006 amendment extending the duration of registration, the Plaintiffs, in their injunction request, complained to the District Court that the waiver provision had become unfair to level two Plaintiffs because some of them who were nearing the end of their ten-year period of registration had waived a redetermination of risk level without awareness of the extension of the registration period to lifetime registration. After the initial oral argument of this appeal, the State advised this Court that it will afford all level two Plaintiffs who waived their redetermination hearing a new opportunity to request such a hearing.
Discussion
The basic principles governing interpretation of consent decrees and their underlying stipulations are well known. Such decrees reflect a contract between the parties (as well as a judicial pronouncement), and ordinary rules of contract interpretation are generally applicable. See United States v. ITT Continental *76Baking Co., 420 U.S. 223, 236-37, 95 S.Ct. 926, 43 L.Ed.2d 148 (1975); Crumpton v. Bridgeport Education Ass’n, 993 F.2d 1023, 1028 (2d Cir.1993). Often deference is given to the interpretation made by the district judge who approves the decree, a precept especially appropriate in where the judge has played a role in supervising the negotiation of the terms of the decree. See, e.g., Audiovisual Inc. v. Cenco Inc., 185 F.3d 93, 9596 (2d Cir.1999); United States v. Local 359, United Seafood Workers, 55 F.3d 64, 68 (2d Cir.1995).7
In the pending case, the Plaintiffs and the District Judge are of the view that these principles and only these principles dictate the outcome of the appeal. In their view, the State is bound to apply the provisions of SORA, including those the duration of registration and the scope of community notification, as they existed at the time the decree was entered, because the Stipulation for the decree and the attached notices explicitly mention the duration of registration and the scope of community notification for the various risk levels as they then existed.
We recognize that the duration of registration and the scope of community notification, as they existed under state law at the time of the Stipulation, are explicitly set forth in the Stipulation or incorporated by the attached notices, and there is no dispute as to the meaning of the words in these recitations, e.g., “ten years” means “ten years.” What is in dispute is the operative effect of these recitations, i.e., whether these recitations are included only for informational purposes to reflect then-current state law, as the State contends, or as binding commitments precluding application of subsequent legislative changes to the Plaintiff class, as the Plaintiffs contend.8 This issue requires construction of the Stipulation, a matter to be considered de novo on review. See Lee v. BSB Greenwich Mortgage L.P., 267 F.3d 172, 178 (2d Cir.2001). Moreover, the normal rules of construction may vary depending on the nature of the parties and the effect of enforcement. In the pending matter, one of the parties is a state, and the effect of enforcement of the language reciting the duration of registration and the scope of community notification would be to prohibit the State from applying subsequent legislation on these topics to the Plaintiff class.
Proper construction of the recitations at issue, we believe, depends not only on the words of the Stipulation, but also, and more importantly, on whether the parties intended to place those words in the agreement as part of a resolution of disputed matters for which the parties had bargained, or only to illustrate the provisions of then-existing state law. That intent, properly assessed based on objective indicia, see Klos v. Polskie Linie Lotnicze, 133 F.3d 164, 168 (2d Cir.1997), can be ascertained initially in this case from the nature of the litigation. After losing their Ex *77Post Facto Clause challenge to the SORA, the Plaintiffs returned to the District Court solely to challenge the procedures for determining offender risk levels. There is no indication, however, that the Plaintiffs sought to have the duration-of-registration or the scope-of-notifieation requirements remain unaltered by subsequent state legislation. Maintenance of these requirements was neither the subject of any claim in the lawsuit nor the subject of any bargaining between the parties in the course of settling the lawsuit.9 The Plaintiffs successfully litigated their procedural due process claim and ultimately secured the agreement of the State to incorporate into a consent decree the hearing procedures they had sought.
The limited nature of the litigation strongly indicates that the recitations concerning duration of registration and scope of community notification were not included to secure a prohibition on subsequent state legislation on these topics. Indeed, had the case proceeded to final adjudication in favor of the Plaintiffs, instead of settlement, it is extremely doubtful that the Plaintiffs would have been entitled to a judgment that prohibited the State from amending the then-current provisions concerning duration of registration and scope of community notification.10
Moreover, in a case such as this, how a court should determine what the parties intended the operative effect of their duration and scope recitations to be should reflect traditional concerns regarding a federal court’s authority to restrict a state’s inherent powers. There is no doubt that a federal court is obliged to determine whether properly challenged state legislation violates the Constitution, a responsibility that the District Court discharged in this litigation in ruling that SORA was unconstitutional for lack of procedures required by the Due Process Clause of the Fourteenth Amendment. We need not review the correctness of that ruling because it is not challenged on this appeal. Moreover, the parties subsequent*78ly incorporated those procedural into a consent decree and, indeed, the State legislature itself enacted that also incorporated those
However, although federal courts have authority to abrogate state laws on the grounds of claimed unconstitutionality or preemption pursuant to paramount legislation, they have only the most limited role when determining whether a state has surrendered some inherent such as its authority to modify state statutory law. We assume that in the course of settling a federal lawsuit, parties could bargain for the continued force of a state law provision as it existed at the time of their agreement. In some circumstances, a state might obtain benefits by narrowing the scope of a ruling of unconstitutionality or lessening the scope of a federal court remedy in exchange for its commitment not to alter a provision of then-existing state law.11 But proper regard for state authority requires a federal court to have a clear indication that a state has intended to surrender its normal authority to amend its statutes.12
In other contexts concerning state the Supreme Court has similarly instructed federal courts not to impair state authority absent a clear statement that the relevant governing principle For example, the Supreme Court has frequently instructed that a state will not be deemed to have waived its sovereign immunity unless the waiver is “express” and “unequivocal.” College Savings Bank v. Florida Prepaid Postsecondary Education Expense Board, 527 U.S. 666, 680, 119 S.Ct. 2219, 144 L.Ed.2d 605 (1999); see Port Authority Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 306, 110 S.Ct. 1868, 109 L.Ed.2d 264 (1990) (general consent to suit provision insufficient to waive Eleventh Amendment immunity); Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 99, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984) (state’s consent must be “unequivocally expressed”); Edelman v. Jordan, 415 U.S. 651, 673, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974) (waiver of immunity only “by the most express language or by such overwhelming implications from the text as [will] leave no room for any other reasonable construction” (alteration in original) (internal quotation marks omitted)). Similarly, the Court has insisted that an act of Congress purporting to abrogate a state’s sovereign immunity under section 5 of the Fourteenth Amendment will not be effective unless Congress’s intent to abrogate is “unmistakably clear.” Nevada Dep’t of Human Resources v. Hibbs, 538 U.S. 721, 726, 123 S.Ct. 1972, 155 L.Ed.2d 953 (2003); see Kimel v. Florida Board of Regents, 528 U.S. 62, 73, 120 S.Ct. 631, 145 L.Ed.2d 522 (2000) (same); Dellmuth v. Muth, 491 U.S. 223, 228, 109 S.Ct. 2397, 105 L.Ed.2d 181 (1989) (same). *79In the same vein, the Court has ruled that when Congress imposes a condition on a state’s receipt of federal funds, it must do so “unambiguously” to ensure that the state’s acceptance of the “ ‘contract’ ” is “voluntar[y] and knowing[].” Pennhurst State School & Hospital v. Halderman, 451 U.S. 1, 17, 101 S.Ct. 1531, 67 L.Ed.2d 694 (1981).
More pertinent to our issue is the Court’s development of what it has called the “unmistakability doctrine,” United States v. Winstar Corp., 518 U.S. 839, 871, 116 S.Ct. 2432, 135 L.Ed.2d 964 (1996) (plurality opinion), whereby “sovereign power ... will remain intact unless surrendered in unmistakable terms,” Merrion v. Jicarilla Apache Tribe, 455 U.S. 130, 148, 102 S.Ct. 894, 71 L.Ed.2d 21 (1982). In Winstar, Congress had changed the relevant law and prevented the Government from honoring certain contractual agreements it had entered into with several financial institutions. See Winstar, 518 U.S. at 843, 116 S.Ct. 2432. Although the Supreme Court held that the Government was hable for breach of contract, id. at 910, 116 S.Ct. 2432, the Court emphasized that the unmistakability doctrine was inapplicable because the plaintiffs were claiming that the Government had assumed the risk that it might have to pay damages in the event of subsequent changes in federal law, not that it must be enjoined from applying those changes to the plaintiffs, see id. at 871, 116 S.Ct. 2432. In Doe-SORA IV, the District Judge concluded that the unmistakability doctrine as described in Winstar was not relevant to the Stipulation because the contracts in Wins-tar were not “entered into to resolve judicial proceedings.” Doe-SORA IV, 427 F.Supp.2d at 410. We believe that a clear statement of intent to surrender a state’s legislative authority is even more appropriate when the alleged restrictions on future law-making power are part of an agreement authorized and enforced by a federal court. In the pending case, the State cannot be held to have surrendered in a consent decree its authority to amend its statutes unless the decree clearly indicates that intention.' In the absence of such clear indication, the recitation of existing statutory provisions is properly construed to do no more than serve as notice of what the state law then provided.
The recitation in the Stipulation of the then-existing duration and notification requirements served a helpful purpose of clarity. The parties needed to know that the Plaintiffs’ risk levels would be redetermined under the regime existing before the 2002 amendment, that the then-existing duration requirements would extend from the date of an offender’s original registration, and that the then-existing notification requirements would currently apply. The Stipulation and its accompanying notices provided this useful information, but the Stipulation and the decree cannot properly be construed to surrender the State’s power to modify the recited requirements.13
*80Conclusion
The orders of the District Court, enjoining the State from applying the January 2006 and June 2006 amendments, are vacated.
Judge POOLER dissents with a separate opinion.

. In fact, the pending case was never certified as a class action, presumably because the Plaintiffs withdrew their request for class certification upon the State’s agreement that the District Court’s rulings as to the named Plaintiffs would apply to those who were within the putative class described in the complaint.


. The Supreme Court later rejected an Ex Post Facto Clause challenge to Alaska’s Megan’s Law. See Smith v. Doe, 538 U.S. 84, 123 S.Ct. 1140, 155 L.Ed.2d 164 (2003).


. As the District Court correctly noted, the Stipulation was the equivalent of a consent decree, see Doe v. Pataki ("Doe-SORA IV’’), 427 F.Supp.2d 398, 404 (S.D.N.Y.2006), and the State has not sought review of that determination on this appeal. We will therefore refer to the Stipulation as a consent decree throughout this opinion, and our analysis ap: plies to consent decrees whether or not they are explicitly denominated as such by the parties.


.Paragraph fifteen states in its entirety:
If a plaintiff’s risk level is determined to be a level 2, that plaintiff will be considered to be a level 2 offender as of March 11, 2002; therefore, the duration of the registration requirement will be 10 years from the date of his or her original registration. If a plaintiff's risk level is determined to be a level 3, that plaintiff will be considered a *74level 3 offender as of March 11, 2002, requiring lifetime registration with the possibility of relief from registration 13 years after the date of his or her original registration. If a plaintiff's risk level is reduced to a level 1, that plaintiff will be considered a level 1 offender as of March 11, 2002; therefore, the duration of the registration requirement will be ten years from the date of his or her original registration.


. For the remainder of this opinion, unless otherwise indicated, we refer generally to the group of persons benehtting from the District Court’s various rulings as “the Plaintiffs.” In fact, the Stipulation and the District Court's rulings make distinctions within the entire group of convicted sex offenders depending on various details such as the date of conviction and the applicable risk category. These details need not be recounted as none of them affects the ruling reflected in this opinion.


. The State has not renewed this jurisdictional argument on appeal.


. In this case, there is no indication that the District Judge participated in developing any of the terms of the Stipulation that resulted in the decree.


. Our dissenting colleague appears to doubt that there is ambiguity as to the meaning of the Stipulation and then suggests that, if there is ambiguity, there is also a question as to whether the dispute as to the meaning of the Stipulation is "legitimate.” Dissenting op. at 81. Whether the recitations of duration of registration and scope of notification are set forth in the Stipulation only to reflect thencurrent state law or to bind the State to continue those provisions in force in the future is surely an ambiguity on which the parties (and any reader of the Stipulation) may reasonably differ, and the "legitima[cy]” of that dispute need not be further explained in order to require that it be resolved.


. The Plaintiffs argue and the District Judge agreed that the ten-year registration duration was a key part of the parties’ bargain because it encouraged level two Plaintiffs whose registration periods were soon to expire to waive their rights to a redetermination hearing. But the Plaintiffs’ counsel conceded at the initial oral argument that the parties never bargained over the registration duration. Moreover, the fact that the registration duration then existing under the SORA may have encouraged some Plaintiffs to waive their rights to a redetermination hearing does not mean that the Plaintiffs bargained for that duration or that the State surrendered its legislative authority to increase the duration.
To whatever extent the District Court might have made an implicit finding as to the parties' intent to maintain the then-existing duration and scope provisions and even if we assume that such a finding was a finding of fact rather than a conclusion of law based on a construction of the Stipulation, such a finding would be clearly erroneous for lack of any objective evidence that the parties intended the duration and scope recitations to be anything other than a reflection of then-current state law and to have the effect of prohibiting the State from applying future legislation on these topics to the Plaintiffs.


. The Plaintiffs appear to argue that if the decree does not guarantee them the duration of registration and the scope of community notification existing at the time of the Stipulation, they achieved no substantial benefit from it because the hearing procedures ordered by the District Court had already been incorporated into state law. But the 1999 amendment incorporating the hearing procedures required by the District Court applied only prospectively and did not provide for redeter-minations of risk levels already assigned. Moreover, even if the 1999 amendment conferred any procedural rights on the Plaintiffs, the decree provided the Plaintiffs the substantial benefit of enforcing compliance with these procedures by invoking the District Court’s contempt power, rather than by initiating a new lawsuit in the event of noncompliance with statutory requirements.


. We have no occasion to consider whether a state court’s subsequent limitation on the power of a state's executive authority to any portion of a state's legislative might undo a commitment to continue a state law provision in force, thereby risking invalidation of the entirety of a consent Cf. Pigford v. Glickman, 206 F.3d 1212, 1219 (D.C.Cir.2000) (holding open possibility of modification of decree in the event of legislation).


. The District Judge considered the deference normally accorded a state's authority to legislate, but did so only to answer what he understood to be the State’s contention that it was entitled to abrogate terms of the Stipulation. Whether or not the State was asserting such a position, we are emphasizing the State's normal legislative authority, not for the purpose of authorizing any breach of the Stipulation, but for the far more limited and entirely appropriate purpose of construing the operative effect of the agreement that the State has made.


. Our dissenting colleague points out that a party responsible for changed conditions that make contract performance impossible cannot assert such impossibility as a defense. See dissenting op. at 85. That observation has no relevance to the pending litigation. The State is not contending that performance is impossible or impracticable. It is disputing only the extent of its contractual obligations, and it is correctly asserting that, under the Stipulation as properly construed, it did not contract to surrender its legislative power to modify provisions of state law mentioned in the Stipulation only to recite the content of then-current law. Nor is there any basis for a remand, see dissenting op. at 85, to take evidence as to the parties' intent on whether the recited state law provisions were to remain unamended. The Plaintiffs have made no claim that objective evidence exists beyond *80the undisputed circumstances we have discussed, which provide a clear basis for construing the Stipulation in the State’s favor.